 
WARRANT PURCHASE AGREEMENT
 
WARRANT PURCHASE AGREEMENT (this “Agreement”) made as of this 17th day of
February, 2011 between China VantagePoint Acquisition Company, a Cayman Islands
limited life exempted company (the “Company”), and Wei Li (the “Purchaser”).
 
WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“SEC”) a registration statement on Form S-1, as amended (File No. 333-170006)
(the “Registration Statement”), in connection with (i) the Company’s initial
public offering (the “IPO”) of 2,500,000 units (the “Units”), each unit
consisting of one subunit and one-half of a warrant, with each subunit
consisting of one ordinary share of the Company, $0.001 par value (the “Ordinary
Shares”), and one-half of a warrant , each whole Warrant to purchase one
Ordinary Share (the “Warrants”), and (ii) the Company’s offering of an aggregate
of 2,642,856 warrants (the “Warrant Offering Warrants”), of which 1,500,000
shall be referred to herein as “Insider Warrants”
 
and 1,142,856 shall be referred to herein as “EBC/Third Party Warrants,”
pursuant to the terms and conditions hereof and as set forth in the Registration
Statement; and
 
WHEREAS, except as provided herein, the Warrant Offering Warrants shall be
governed by the Warrant Agreement filed as an exhibit to the Registration
Statement; and
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
1.           Purchase of Warrant Offering Warrants.  The Purchaser hereby agrees
to purchase an aggregate of 500,000 Insider Warrants at a purchase price of
$0.35 per Insider Warrant, or an aggregate of $175,000 (the “Purchase Price”).
 
2.           Closing.  The closing of the purchase and sale of the Warrant
Offering Warrants (the “Closing”) will take place simultaneously with the
closing date of the IPO (the “IPO Closing Date”). The Purchasers shall pay the
Purchase Price by wire transfer of funds to Continental Stock Transfer & Trust
Company no later than twenty-four (24) hours prior to the IPO Closing
Date.  Certificates evidencing the Warrant Offering Warrants will be delivered
to the Purchasers on the IPO Closing Date.
 
3.           Terms of Warrant Offering Warrants.
 
3.1           Insider Warrants.  The Insider Warrants shall be identical to the
Warrants except that they (i) will be exercisable either for cash or on a
cashless basis at the holder’s option and (ii) will not be redeemable by the
Company, in either case as long as the Insider Warrants are held by the initial
purchaser thereof, or its affiliates.
 
3.2           EBC/Third Party Warrants.  The EBC/Third Party Warrants shall be
identical to the Warrants except that (i) the Company will only be able to call
the EBC/Third Party Warrants for redemption on a cash basis with the prior
consent of EarlyBirdCapital, Inc., provided that the EBC/Third Party Warrants
are then held by the initial purchaser thereof or its affiliates.  In the event
that the Company calls the EBC/Third Party Warrants for redemption on a cashless
basis, the Company will not be required to obtain the prior consent of
EarlyBirdCapital, Inc.  Furthermore, in no event will the EBC/Third Party
Warrants be exercisable more than five years from the effective date of the
Registration Statement.
 
 
1

--------------------------------------------------------------------------------

 
 
3.3           Restriction on Transfer.  The Purchaser hereby agrees that the
Warrant Offering Warrants will not be sold or transferred by the Purchaser
(except to (i) the officers and directors of the Company, EarlyBirdCapital, Inc.
or their respective affiliates or employees, (ii) an entity’s members upon its
liquidation, (iii) by bona fide gift to a member of a Purchaser’s immediate
family or to a trust, the beneficiary of which is a Purchaser or a member of a
Purchaser’s immediate family for estate planning purposes, (iv) by virtue of the
laws of descent and distribution upon death, (v) pursuant to a qualified
domestic relations order) until after the Company has completed an initial
business combination (as described in the Registration
Statement).  Additionally, the 450,000 EBC/Third Party Warrants (and the 450,000
underlying shares) to be purchased by EarlyBirdCapital, Inc. are subject to a
180-day lock-up pursuant to Rule 5110(g)(1) of the FINRA Manual. Furthermore,
the EBC/Third Party Warrants to be purchased by EarlyBirdCapital, Inc. may not
be sold, transferred, assigned, pledged or hypothecated for a one-year period
(including the foregoing 180-day period) following the effective date of the
Registration Statement except to any selected dealer participating in the
offering and the bona fide officers or partners of EarlyBirdCapital, Inc. and
any such participating selected dealer.
 
4.           Representations and Warranties of the Purchasers. The Purchaser
hereby represents and warrants to the Company that the execution and delivery by
the Purchaser of this Agreement and the fulfillment of and compliance with the
respective terms hereof by the Purchaser does not and shall not as of the
Closing conflict with or result in a breach of the terms, conditions or
provisions of any other agreement, instrument, order, judgment or decree to
which the Purchaser is subject to:
 
5.           Registration Rights. The Purchaser shall have registration rights
pursuant to that certain Registration Rights Agreement, dated as of the date
hereof, by and among the Company and the persons listed on the signature page
thereto substantially in the form filed as an exhibit to the Registration
Statement.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Waiver of Claims Against Trust Account. The Purchaser hereby waives
any and all right, title, interest or claim of any kind in or to any
distributions from the trust account maintained by the Company’s transfer agent,
acting as trustee (the “Trust Account”) with respect to any Ordinary Shares
acquired by the Purchaser in connection with the exercise of the Warrant
Offering Warrants purchased pursuant to this Agreement ("Claim") and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.
 
7.           Legends; Denominations.  The Warrant Offering Warrants, and the
Ordinary Shares underlying such Warrant Offering Warrants, will bear the
following legend and appropriate "stop transfer" instructions:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE PURSUANT TO A WARRANT PURCHASE AGREEMENT DATED
FEBRUARY 17, 2011 BETWEEN THE COMPANY AND THE HOLDER OF THIS CERTIFICATE.  THESE
SHARES MAY NOT BE SOLD EXCEPT IN COMPLIANCE WITH THAT AGREEMENT.
 
8.           Waiver and Indemnification. The Purchaser hereby waives any and all
rights to assert any present or future claims, including any right of
rescission, against the Company with respect to their purchase of the Warrant
Offering Warrants, and the Purchaser agrees to indemnify and hold the Company
harmless from all losses, damages or expenses that relate to claims or
proceedings brought against the Company by the Purchaser of the Warrant Offering
Warrants.
 
9.           Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.
 
10.         Governing Law. This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such arbitration represents an inconvenient
forum.

 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 17th
day of February, 2011.

 
CHINA VANTAGEPOINT ACQUISITION
COMPANY
       
By:
/s/ Wei Li  
Name: Wei Li
 
Title: Chief Executive Officer
       
PURCHASER:
       
/s/ Wei Li
 
Wei Li

 
 
4

--------------------------------------------------------------------------------

 
 